            Case 1:19-cv-09439-PKC Document 70 Filed 01/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
                                                                        :
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                                                        :   No. 19 Civ. 9439 (PKC)
                                    Plaintiff,                          :
                                                                        :   ECF Case
                  v.                                                    :
                                                                        :   NOTICE OF MOTION
TELEGRAM GROUP INC. and TON ISSUER INC,                                 :   TO STRIKE
                                                                        :
                                                                        :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------x

       NOTICE OF PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S
        MOTION TO STRIKE DEFENDANTS’ FIRST AFFIRAMTIVE DEFENSE

         PLEASE TAKE NOTICE that, on a date and time as may be determined by the Court,

Plaintiff Securities and Exchange Commission (“SEC”) hereby respectfully moves, pursuant to

Federal Rule of Civil Procedure 12(f), for an order from the Court striking Defendants Telegram

Group Inc.’s and TON Issuer Inc.’s first affirmative defense of “void for vagueness.” Upon the

accompanying Plaintiff SEC’s Memorandum of Law in Support, Declaration of Kevin P.

McGrath, dated January 13, 2020, with exhibits thereto, and all prior proceedings and pleadings

in this action, Plaintiff SEC makes the motion before the Honorable P. Kevin Castel, at the

Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New York

10007.

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order dated

December 20, 2019 (Dkt. 51), Defendants’ response, if any, shall be filed no later than January

21, 2020.
      Case 1:19-cv-09439-PKC Document 70 Filed 01/15/20 Page 2 of 2




Dated: January 13, 2020
       New York, New York


                                 Respectfully submitted


                                 Jorge Tenreiro
                                 Kevin P. McGrath
                                 Ladan F. Stewart

                                  Attorneys for Plaintiff
                                  SECURITIES AND EXCHANGE COMMISSION
                                  New York Regional Office
                                  Brookfield Place
                                  200 Vesey Street, Suite 400
                                  New York, New York 10281-1022
                                 (212) 336-9145 (Tenreiro)
                                  TenreiroJ@sec.gov




                                    2
